Citation Nr: 1710013	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  16-07 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1956 to May 1982.  His awards and decorations include the Distinguished Flying Cross and the Purple Heart Medal.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction has been transferred to the RO in Winston-Salem, North Carolina.

In March 2017, the appellant submitted a motion to advance his case on the Board's docket.  The undersigned is granting the motion and advancing this appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran assets that his coronary artery disease is due to herbicide exposure during military service.  Specifically, he contends that he was exposed to Agent Orange in Vietnam, Thailand, and the DMZ in Korea.  After reviewing the record, the Board finds that additional evidentiary development is necessary prior to further consideration.

The Board observes that service connection is presumed for certain diseases if a veteran was exposed to an herbicide agent, such as Agent Orange, during active service if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) (2016). 

Exposure to Agent Orange is presumed for veterans who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2016); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (holding that a Veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).

If a Veteran had active service between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, the veteran shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange.  38 C.F.R. § 3.307(a)(6)(iv).

In addition, DOD has acknowledged that Agent Orange was in some instances used in Thailand and VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in locations other than the Republic of Vietnam or along the DMZ in Korea.  See VA's Adjudication Procedures Manual (Manual), M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o)-10(t).  Specifically, the Manual indicates that special consideration of herbicide exposure on a factual basis should be extended to certain Veterans whose duties placed them on or near the perimeters of Thailand military bases.  M21-1MR, IV.2.C.10(q).  The Manual indicates that herbicide exposure on a factual basis should be conceded for veterans of either the United States Air Force or the United States Army who served at one of several Royal Thai Air Force Bases, and who served as a security policeman, security patrol dog handler, member of the security police squadron, or were otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  Id.  In addition, the Manual indicates that herbicide exposure on a factual basis should be conceded for veterans who served at a United States Army Base in Thailand as a member of a military police unit or with a military police occupational specialty.  Id.  

Initially, the Board notes that although the appellant asserts service in Vietnam, a review of service department records establishes that he did not serve in Vietnam.  Rather, his military personnel records show that he Takhli Royal Thai Air Force Base during the Vietnam era as a Tactical Fighter Pilot and Squadron Executive Officer.  Although the appellant reported that he "passed through" Saigon, Vietnam, while traveling between Thailand and the United Sates and that he flew several combat missions, there is no evidence that he had the opportunity to step foot in Vietnam.  As such, the criteria for presumptive Agent Orange exposure in Vietnam have not been met.  

With regard to service in Thailand, neither the service department records nor the appellant indicate that his duties placed him on or near the perimeters of Takhli RTAFB.  As such, the criteria for presumptive Agent Orange exposure in Thailand have not been met.  

Lastly, the Board notes that service department records indicate that the appellant had duty in Korea, specifically periods of TDY to Osan Air Force Base between February 1968 and June 1968.  The available evidence of record, however, does not suggest that the appellant was assigned to a unit that operated in or near the Korean DMZ.  As such, the criteria for presumptive Agent Orange exposure in Korea have not been met.  

In light of the foregoing, presumptive service connection due to herbicide exposure is not warranted for coronary artery disease.  

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this regard, the Board observes that in a statement by the appellant received in October 2013, he asserted that during his deployment in Korea, he made a one day tour to the DMZ, to include going to Panmunjom and a U.S. Army base.  

In the appellant's notice of disagreement, he again asserted that during his temporary duty assignment in Korea, he made a one day tour to the DMZ, to include going to Panmunjom, which is in the middle of the DMZ, and to a U.S. Army Base (Camp Red Cloud).  

Despite the lack of documentation in the service department records, the Board finds that the appellant has provided competent statements regarding traveling to the DMZ.  The Veteran is considered competent to supply facts of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes that there is no basis in the record to question the Veteran's credibility regarding his statements.  Thus, the Board finds the Veteran's accounts of his travel to the DMZ in Korea both competent and credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("The Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.").

Despite credible evidence of the appellant's presence in the DMZ in 1968, an area in which tactical herbicides are known to have been applied, a VA examination has not been provided in conjunction with the appellant's claim of service connection coronary artery disease.  In light of the appellant's competent and credible statements regarding travel to the Korean DMZ, the Board finds that a VA examination should be provided on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the appellant for an appropriate VA examination to determine the nature and etiology of his coronary artery disease.  Access to records in the appellant's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with the examination.

Following evaluation of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the appellant's coronary artery disease was incurred in service or is otherwise causally related to his active service or any incident therein, to include exposure to Agent Orange in the Korean DMZ.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

2.  After conducting any additional development deemed necessary based on the evidence received as a result of the actions set forth above, the AOJ should readjudicate the claim, considering all of the evidence of record.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

